ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                              In re J.S., 2012 IL App (1st) 120615




Appellate Court            In re J.S., a Minor, Respondent-Appellee (The People of the State of
Caption                    Illinois, Petitioner-Appellee, v. A.Y., Respondent-Appellant).



District & No.             First District, Fourth Division
                           Docket No. 1-12-0615


Rule 23 Order filed        July 31, 2012
Rule 23 Order
withdrawn                  August 24, 2012
Opinion filed              September 13, 2012


Held                       Based on the record showing that respondent minor had been locked out
(Note: This syllabus       of his home and had been placed in shelters and other facilities and with
constitutes no part of     relatives, but he still suffered from the same emotional and behavioral
the opinion of the court   problems and his mother failed to develop a care plan for him, the trial
but has been prepared      court’s finding that the minor was neglected was not against the manifest
by the Reporter of         weight of the evidence.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 11-JA-0409; the
Review                     Hon. Maxwell Griffin, Jr., Judge, presiding.



Judgment                   Affirmed.
Counsel on                 E. Madeline O’Neill, of Chicago, for appellant.
Appeal
                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg, Nancy
                           Graver Kisicki, and Nicole I. Lucero, Assistant State’s Attorneys, of
                           counsel), for the People.

                           Robert F. Harris, Public Guardian, of Chicago (Kass A. Plain and John
                           David Jarrett, of counsel), guardian ad litem.


Panel                      PRESIDING JUSTICE LAVIN delivered the judgment of the court, with
                           opinion.
                           Justices Fitzgerald Smith and Pucinski concurred in the judgment and
                           opinion.



                                             OPINION

¶1           Following an adjudication hearing, the trial court found J.S. to be a neglected minor, due
        to lack of care, pursuant to section 2-3 of the Juvenile Court Act of 1987 (the Act) (705 ILCS
        405/2-3 (West 2010)) and, after a dispositional hearing, made J.S. a ward of the court.
        Mother-respondent A.Y. (hereinafter, respondent) appeals the trial court’s finding that J.S.
        was neglected. We affirm.

¶2                                         BACKGROUND
¶3          As an initial matter, we note and concur with the trial court’s comment, which described
        the trial court record as “sketchy” and confusing. Nonetheless, we will review respondent’s
        claim with the record before this court.
¶4          The minor J.S., born August 20, 1996, is the son of respondent and J.S. Sr. is not a party
        to this appeal. On May 31, 2011, respondent dropped J.S. off in the parking lot of a Harvey
        police station and was unwilling to allow him to return home. On June 15, 2011, the State
        took temporary custody of J.S. and filed a petition for adjudication of wardship, alleging that
        J.S. was abused due to lack of care pursuant to section 2-3(1)(a) of the Act (705 ILCS 405/2-
        3(1)(a) (West 2010)), neglected due to an injurious environment pursuant to section 2-3(1)(b)
        of the Act (705 ILCS 405/2-3(1)(b) (West 2010)), and neglected due to substantial risk of
        injury pursuant to section 2-3(2)(ii) of the Act (705 ILCS 405/2-3(2)(ii) (West 2010)). In
        support of all counts, the petition stated that on June 1, 2011, mother refused, and to date
        refuses, to allow the minor to return home. Further, respondent had refused to create a care
        plan for J.S. and refused the family preservation services offered by the Illinois Department
        of Children and Family Services (DCFS).

                                                 -2-
¶5       At the adjudicatory hearing, which commenced on October 24, 2011, and was continued
     five times until its conclusion on January 20, 2012, Robert Holman, a Thornton Township
     Youth Committee (TTYC) crisis worker, testified on behalf of the State. In his capacity as
     a crisis worker, Holman assists families, police and DCFS with issues involving minors, i.e.,
     cases of “lockouts” or runaways. A lockout is when a parent removes a child from the home,
     locks the door and does not allow the child back into the home.
¶6       J.S. first came to Holman’s attention in April 2010 after DCFS and the Harvey police
     department telephoned his agency to report that J.S. had been locked out of his home. During
     the initial meeting, Holman, in order to facilitate a reunion, inquired as to what events led
     up to the lockout of J.S. Following the meeting, J.S. was transferred to Ingalls Hospital,
     where a psychological evaluation was performed. He was then transferred to Chicago Lake
     Shore Hospital and ultimately reunited with his mother.
¶7       Holman’s next contact with J.S. was in May 2012. Similar to their initial meeting,
     Holman was contacted by a superior that informed him that a child had been locked out of
     his home and was at the Harvey police station. At this meeting, Holman again inquired as
     to what events had occurred that led him to being locked out of his home. Holman then tried
     to contact respondent on her cellular telephone. When she did not answer, Holman left a
     voicemail identifying himself and the reason for his call. After two further unanswered
     attempts, Holman then began finding alternative housing arrangements for J.S., eventually
     placing him at the Teen Living Program Bronzeville Youth Shelter. Holman then went to
     respondent’s home, but was unable to speak with respondent. Holman left his contact
     information and also left word regarding J.S.’s location.
¶8       Respondent telephoned Holman the day after he was at her home. Holman inquired as
     to whether she would allow J.S. to return home. She answered no. Holman next requested
     that respondent prepare clothing, medication and other necessities for J.S. if he was going
     to have to stay at the Bronzeville Youth Shelter. Despite Holman’s urging, respondent
     refused to drop off the clothing with her son but rather had Holman pick the clothing up from
     her home and drop it off at the shelter. Finally, Holman inquired as to when J.S. was going
     to be allowed to come home. Respondent stated that she “wasn’t willing to come and pick
     him up.” When Holman went to retrieve J.S.’s clothing, he informed respondent that they
     could house J.S. for a certain period of time but ultimately hoped to reunite mother and child
     in her home. Respondent stated that she was unwilling to take her son back, explaining that
     “he needed help and that he wasn’t getting it.” Holman informed respondent that TTYC
     offered individual and family counseling, and respondent dismissed this idea, claiming that
     she had tried all of that before and that J.S. needed something else.
¶9       On cross-examination by respondent’s counsel, Holman acknowledged that the
     underlying reason for his initial meeting with J.S. in April 2010 was J.S.’s arrest after he
     broke into his neighbor’s house and threatened the neighbor with a knife while attempting
     to conceal his face with a handkerchief. He also testified that J.S.’s transfer to Chicago Lake
     Shore Hospital for a psychological evaluation was prompted by his homicidal ideations.
     Finally, Holman stated that J.S.’s behavior had not improved throughout the past two years
     in which he had been assigned to the case.


                                              -3-
¶ 10       The State next called Joy Osayande. Oyasanda is employed as an investigator for DCFS.
       Oyasande was assigned to the case on June 1, 2011, following J.S.’s placement at the Teen
       Living Program Bronzeville Youth Shelter. Osayande spoke with respondent on two
       occasions in an attempt to facilitate a return home for J.S.. Respondent explained that she
       would not allow J.S. back into the home, citing his repeated out-of-control behavior.
       Osayande offered to “open the case up for services,” meaning that DCFS would enter the
       home, assess the situation and provide the services necessary to help the family. Respondent
       declined this offer.
¶ 11       On June 9, 2012, a team decision meeting (TDM) was held. Osayande testified that the
       purpose of the TDM was to decide whether or not DCFS had enough evidence to take J.S.
       into custody or if a return home could be facilitated. DCFS first suggested locating J.S.’s
       father in Mississippi to see if he would take custody of his son. Respondent rejected this idea.
       DCFS then attempted to have J.S. return home to respondent and open up the case for
       services. The services being discussed at the time included counseling, a behavioral
       assessment for J.S., educational assistance through the high school and increased
       involvement in the upbringing of J.S. by his extended family members. Osayande stated that
       respondent resisted this suggestion as well. Osayande then informed respondent that if she
       did not allow J.S. to return to the home, Osayande would be obliged to indicate that it was
       an “abuse and neglect” rather than a “dependency” case. Osayande explained that
       dependency only occurs when the child is a threat to the mother or the mother has an issue
       that would keep her from taking care of the child. Osayande stated that there was not enough
       evidence to show that J.S. was a threat to his mother. Ultimately, respondent did not allow
       J.S. back into the home.
¶ 12       Finally, Osayande testified that the following Monday, J.S. was at the DCFS office and
       telephoned his paternal aunt, who stated she was willing to take custody over J.S.
       Respondent, however, denied permission for J.S. to be placed with his aunt due to previous
       bad experiences.1 Respondent knew that if she agreed to allow J.S. to stay with his paternal
       aunt, she would still ultimately be responsible for him and he would not be getting the help
       he needed in Mississippi. At this point, DCFS took protective custody over J.S.
¶ 13       On cross-examination, Osayande admitted that in her initial report she wrote that
       respondent did not feel comfortable allowing J.S. to return home. The report further stated
       that respondent had done everything she could to help him, but that J.S. was not responding.
       Finally, Osayande stated that her report indicated that she wanted J.S. to get more help before
       returning home.
¶ 14       The State next called Lynesha Kately, who is employed by Teen Living Programs as a


               1
                Respondent described one particular incident in which she agreed to allow J.S. to spend the
       summer in Mississippi at his aunt’s house. The purpose of the trip was to allow J.S. to spend more
       time with his father. After approximately two weeks, J.S. telephoned respondent, complaining that
       things were not going as he had planned, in particular, he was not spending as much time with his
       father as he had expected and asked to come home. Respondent was forced to drive back to
       Mississippi to pick up J.S. and then return home to Illinois.

                                                   -4-
       case manager through the Bronzeville Youth Shelter. Her role is to work in conjunction with
       the Comprehensive Community Based Youth Services (in this case Thornton Township) to
       provide a safer, stable housing for the young person who has come to the Bronzeville Youth
       Shelter. Kately stated that J.S. resided at the shelter from May 31, 2011, when Holman
       dropped him off, until June 13, 2011, when DCFS gained temporary custody over him. J.S.’s
       stay at the shelter was without incident, with no reports of violence or fighting. Kately stated
       that respondent never visited J.S. throughout his two-week stay at the shelter.
¶ 15       Following Ms. Kately’s testimony, respondent moved for a directed finding on the abuse
       charge, arguing that the State had not met its burden that she had caused substantial risk of
       physical injury. The trial court denied the motion. Respondent then made two motions for
       a directed finding on the two neglect charges. Likewise, these motions were also denied.
¶ 16       Respondent then testified, delivering a detailed narrative of the events leading up to the
       lockout of her son J.S. Respondent described what began as a peaceful home environment
       with mother and son partaking in the usual activities. This, however, all began to change in
       2005 when J.S., then in fifth grade, was suspended from school for fighting. Then, while at
       Gwendolyn Brooks Middle School, J.S. was suspended twice before eventually being
       expelled in the seventh grade. The incidents included threatening to shoot two classmates,
       threatening to shoot up the school and damaging property inside the principal’s office.
¶ 17       During this same time period, problems were also occurring outside the classroom. In
       October 2008, respondent was disciplining J.S. when he pulled a knife out of his pocket and
       refused any discipline. Respondent wrestled the knife out of his hand and called the police.
       J.S. was arrested and was placed on supervision with a probation officer for two years. The
       following month, during one of his expulsions from school, J.S. was psychiatrically
       hospitalized at Hartgrove Hospital after he called 911 threatening to commit suicide. Upon
       his release from the hospital, J.S. and respondent began the hospital’s recommended therapy
       services with Grand Prairie Social Service Agency (Grand Prairie), which included family
       counseling and individual therapy for J.S. Grand Prairie discharged J.S. upon successful
       completion of the services.
¶ 18       Following his expulsion from Gwendolyn Brooks Middle School, the school failed to
       provide an alternative education plan for J.S.; therefore, respondent sent J.S. to live with her
       cousin in Wisconsin. Despite the move, J.S.’s pattern of disruption in school continued,
       getting suspended twice during seventh grade, once for fighting and once for disorderly
       conduct. J.S. did successfully complete the school year; however, soon after completion, he
       was forced to return to Illinois as respondent’s cousin felt that J.S.’s behavior was unsafe and
       detrimental to her own children’s well-being.
¶ 19       Upon returning to Illinois, J.S. enrolled at Saint Malachy’s Catholic School, for eighth
       grade, in the fall of 2009. J.S.’s behavioral problems continued, and during the second
       semester, he was asked to leave the school and ultimately was home schooled for the
       remainder of the year.
¶ 20       In 2009, J.S. was also psychiatrically hospitalized for the second time, this time at Lake
       Shore Hospital, following his arrest for breaking into a neighbor’s home. The hospital made
       no recommendations at the time; it merely discharged him and stated that he should continue


                                                 -5-
       with therapeutic services through Grand Prairie, which consisted of a counselor coming to
       the home twice a week.
¶ 21       In the fall of 2010, J.S. began attending Carver Military Academy. While there J.S. had
       an altercation, a fight with another student, which led to the student being brought to the
       hospital for injuries and J.S. being arrested for battery. This incident initiated a school
       investigation, which revealed that respondent did not live in the proper school district. J.S.
       was asked to leave. Respondent stated that she used a friend’s address to enroll J.S. in the
       school because she felt a military school was the best option for J.S. and that she could not
       afford the tuition at a private military school. At this point, J.S. returned to therapy at Grand
       Prairie.
¶ 22       After leaving Carver, J.S. transferred back to his home district school, Thornton
       Township High School. On his second day attending Thornton Township High School, J.S.
       sexually harassed a female classmate, stating, in Spanish, that she had a “fat ass.” This
       incident, along with his previous educational history, led school administrators to place J.S.
       in the district’s alternative school, Academy for Learning. While at Academy for Learning,
       J.S.’s behavioral problems continued. J.S. was suspended three times during the school year.
       One of these suspensions occurred after he threatened to shoot his teacher.
¶ 23       Following that threat, respondent reached out to J.S.’s counselor at Grand Prairie, seeking
       assistance based on her frustration with J.S.’s behavior. Grand Prairie then assisted in having
       J.S. psychiatrically hospitalized once again at Hartgrove. Upon J.S.’s discharge from the
       hospital, respondent enrolled J.S. in Hartgrove’s day program where Hartgrove picked him
       up in the morning from respondent’s home and worked on social and educational issues. J.S.
       was enrolled in Hartgrove’s day program for approximately three weeks before another
       incident occurred, which led to his expulsion from the program. It was shortly after this
       incident that J.S. did not come home one night, which led to respondent dropping him off at
       the police station on May 31, 2011.
¶ 24       Respondent explained that throughout the entire process she had reached out to her
       family for support, involved J.S. with counseling, youth programs and mentoring programs,
       sent him to camp and allowed him to participate in sports outside of the home. Respondent
       stated that J.S. was not receiving the care that she believed he needed. She described two
       telephone calls she made to the DCFS crisis hotline in 2010. The first phone call resulted in
       a referral to Grand Prairie, from which she was then already receiving counseling services.
       The second telephone call resulted in a DCFS worker being sent to the home, who suggested
       only continuing the Grand Prairie work. This DCFS worker also suggested applying for an
       individual care grant (ICG), which provides assistance for intensive home services or
       residential placement. She never completed that application, because she was interrupted by
       J.S. being hospitalized. At that point, she hoped DCFS would assist in securing a residential
       placement. Ultimately, respondent believed that she had done everything in her power to
       assist J.S., stating that she loved him very much and would ultimately love to have him
       home; however, she wanted him to resolve his behavioral issues so he could live a life of a
       productive citizen.
¶ 25       The trial court then made J.S.’s Grand Prairie records exhibit part of the record and


                                                 -6-
       admitted the State’s one exhibit and J.S.’s TTYC records, along with eight of respondent’s
       exhibits, which included school and psychiatric hospital records.
¶ 26       Following closing arguments, the trial court found J.S. to be neglected due to lack of care
       pursuant to section 2-3(1)(a) of the Act. The court stated the State had met its burden of
       proof in this matter and that all of the evidence supported a finding of neglect as opposed to
       no-fault dependency.
¶ 27       In support of its ruling, the court stated that respondent had not done “everything
       possible” to keep J.S. in the home or demonstrated that having J.S. return to the home was
       an imminent threat, finding that she was “willing to do certain things, but not willing to do
       others.” The court found no record of respondent requesting a case study or an individualized
       education plan from any of the schools that J.S. had attended. The court made particular note
       of references made within the Grand Prairie records, which stated that respondent did not
       believe that J.S. needed long-term counseling and had refused family therapy sessions.
       Ultimately, the trial court held that respondent affirmatively locked J.S. out of the house,
       refused to allow him to return and refused to allow him to live with his aunt or father. The
       court held that respondent felt that raising J.S. was too difficult and “made the choice” that
       having DCFS take custody was the only solution.
¶ 28       On January 30, 2011, a dispositional hearing occurred, which placed J.S. into the custody
       and guardianship of DCFS.

¶ 29                                         ANALYSIS
¶ 30       On appeal, respondent contends that the trial court’s finding of neglect at the adjudication
       hearing was against the manifest weight of the evidence. Respondent argues that J.S. should
       be deemed a “dependent” minor due to his behavioral and mental health issues, which
       continue to worsen, despite psychiatric hospitalizations. Section 2-4(1)(c) of the Act defines
       a dependent minor as one “who is without proper medical or other remedial care *** or other
       care necessary for his or her well being through no fault, neglect or lack of concern by his
       parents.” (Emphasis added.) 705 ILCS 405/2-4(1)(c) (West 2010). Finally, respondent’s
       notice of appeal states she is appealing both the adjudication and disposition orders.
       Respondent’s brief, however, does not argue that the disposition order was in error or should
       be reversed. Points not argued are deemed waived. Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008).
¶ 31       On review, a trial court’s finding of neglect is given great deference and it will not be
       disturbed absent a showing that the decision was against the manifest weight of evidence. In
       re Diamond M., 2011 IL App (1st) 111184, ¶ 20; In re Christina M., 333 Ill. App. 3d 1030,
       1034 (2002). A trial court’s decision is against the manifest weight of the evidence only if
       the opposite conclusion is clearly evident from the record. Christina M., 333 Ill App. 3d at
       1034.
¶ 32       Neglect, however, does not have a “fixed and measured meaning” (internal quotation
       marks omitted); rather, it takes its content from the specific circumstances of each case. Id.
       Therefore, cases involving an adjudication of neglect and wardship must be decided on the
       basis of their own particular facts; each case is sui generis. In re L.H., 384 Ill. App. 3d 836,
       842 (2008). “In general, ‘neglect’ is defined as the failure to exercise the care that

                                                 -7-
       circumstances justly demand and encompasses both willful and unintentional disregard of
       parental duties.” Christina M., 333 Ill. App. 3d at 1034. Finally, the sole focus at an
       adjudicatory hearing is the status of child. In re Arthur H., 212 Ill. 2d 441, 445 (2004).
¶ 33       As relevant to this case, section 2-3(1)(a) of the Act defines neglect due to lack of care
       as:
           “any minor under 18 years of age who is not receiving the proper or necessary support,
           education as required by law, or medical or other remedial care recognized under State
           law as necessary for a minor’s well-being, or other care necessary for his or her well-
           being, including adequate food, clothing and shelter, or who is abandoned by his or her
           parent or parents or other person or persons responsible for the minor’s welfare.” 705
           ILCS 405/2-3(1)(a) (West 2010).
¶ 34       In sum, respondent’s argument consists of a retelling of the facts of the case, highlighting
       J.S.’s suspensions and expulsions from schools, along with his multiple hospitalizations, in
       an effort to demonstrate that J.S. is, in fact, a dependent minor. In support of her contention,
       respondent argues the facts of In re Christopher S., 364 Ill. App. 3d 76 (2006), where the
       appellate court upheld the trial court’s finding that the minor was “dependent,” are analogous
       to the case sub judice. We disagree. In In re Christopher S., the State alleged that the minor
       was neglected due to his home being an injurious environment following the minor’s parents’
       failure to allow him to return home or create a care plan. Id. at 78. In Christopher S., a police
       officer that was familiar with the minor testified that the mother was concerned for her
       safety, stating that the mother-respondent was terrified of her child. Id. at 80. Next, the
       minor’s biological aunt, with whom the respondents reluctantly allowed the minor to live,
       locked the minor out of her home due to her fear of the minor. Id. at 83. Finally, after the
       minor was not accepted for placement at a psychiatric hospital due to his defiance and lack
       of openness to therapy, respondents unsuccessfully sought out 43 different agencies and
       individuals seeking placement for their son. Id. Respondents also provided the testimony of
       two treating doctors who stated it was in the minor’s best interest to be placed in a residential
       placement rather than returning home. Id. at 87. Finally, the State specifically asked for a
       finding of no-fault dependency in its closing argument and it was only the guardian ad litem
       maintaining a request for a finding of neglect due to necessary care, despite its own
       witnesses’ recommendations that the minor remain in residential placement and not return
       home. Id. at 87.
¶ 35       Instead, we find the reasoning in In re L.H., 384 Ill. App. 3d 836 (2008), more akin to the
       case sub judice. There, the court found that in the absence of evidence that the minor was
       violent or a danger toward the respondent or other family members, respondent’s lockout of
       the minor constituted neglect. In affirming the lower court’s findings, this court in In re L.H.
       stated, “Respondent affirmatively locked L.H. out of her home against the advice of the
       hospital and DCFS, refused to cooperate with DCFS in developing a care plan for L.H.,
       refused to provide alternative placement for L.H. and refused to consider L.H.’s return to her
       home. Clearly, respondent is responsible for placing L.H. in her current position, and the
       evidence supports classifying L.H. as neglected rather than dependent.” Id. at 842-43. See
       also In re Christina M., 333 Ill. App. 3d 1030, 1035 (2002) (where this court upheld a
       finding of neglect despite the respondent’s plea to find the minor dependent when the

                                                 -8-
       respondent affirmatively locked out the minor and refused to participate in facilitating a care
       plan for the minor).
¶ 36        In this case, the record reflects that respondent affirmatively locked J.S. out of her home,
       refused to take J.S. home when he was placed in the temporary shelter, refused DCFS’
       request to inquire into the possibility of the child living with his father, and failed to make
       any sort of care plan for J.S.’s emotional and behavioral disturbances at school. Thus, the
       trial court’s finding that J.S. was a neglected minor is not against the manifest weight of the
       evidence. The judgment of the trial court is accordingly affirmed.

¶ 37       Affirmed.




                                                 -9-